 

Case 3:16-cr-00114-RDM Document 91 Filed 06/11/20 Page 1 of 15

‘UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, |NO. 3:16-CR-00114

yo ~ | (MARIANI, J.)

 

a (SAPORITO, M.J.) Wiz KELED |
ALEXANDER PAZMINO, | SB Ap
‘Defendant. | | | PER ay
ee | ee
_. MEMORANDUM co

This | matter is before the court on the motion to reconsider
. detention order (oc. 86) filed by the defendant, Alexander Pazmino, a
| federal inmate at the Lackawanna County Prison (LCP).
Pazmino, who is scheduled for a change of plea hearing on J une 18,
2020, seeks his release from custody. based on prison conditions at the
LCP and the inherent risk posed by his being confined in close quarters
with a large number of other inmates during the COVID-19 global
pandemic given his history of bronchitis, recurrent pneumonia, and
hypertension. Pazmino filed his motion pro se and his counsel filed a
‘notice of non-resolution indicating that the parties have been unable to
resolve the motion. (Doc. 87). Defense counsel filed a brief in support of

- the motion (Doc. 88) and the government filed a brief in opposition to the |

 

 
   

Case 3:16-cr-00114-RDM Document 91 Filed 06/11/20 Page 2 of 15

defendant’s motion. (Doc. 89). The matter is ripe for a decision. For the
‘Pobeons set forth herein, we will deny the motion.
OL Statement of Facts

A federal grand jury indicted Pazmino on May 8, 2016, charging
him with one count of conspiracy’ to possess in excess of 500 erams of
heroin and 100 grams of heroin and one count of distribution and
possession with the intent to distribute in excess of 500 grams of
methamphetamine and 100 srams of heroin, in violation of 21 U.S.C.
§ 841(a)(1) and (b)(1)(A).1 (Doc. 1). On May 4, 2016, he appeared before
the undersigned for an initial appearance and arraignment on the
indictment where | he pled not guilty to the charges. After a detention
hearing conducted. on May 9, 2016, we ordered Pazmino detained. (Doc.
21). On December 27, 2016, Pazmino filed a petition for review of
detention (Doc. 29), and the Honorable Malachy E. Mannion upheld our
order of detention. (oe. 33). Pazmino signed a plea agreement on March Z
| 6, 2020, agreeing to plead guilty to Count 1 of the indictment, conspiracy

to possess with intent to distribute in excess of 500 grams of

 

_~1The defendant was initially charged by criminal complaint supported.
_ by an affidavit prior to his indictment. We presided over his initial .
-appearance and ordered him detained. (Doc. 1; Doc. 2 (sealed); Doc. 12).

2

 
~ Case 3:16-cr-00114-RDM Document 91 Filed 06/11/20 Page 3 of 15

methamphetamine. (Doc. 82), The maximum penalty for that offense isa

term of life imprisonment, a fine of $10,000,000, and a maximum
supervised release term for life.

At the detention hearing held on May 9, 2016, the parties agreed

that the presumption under 18 U.S.C. § 3142(e)(3) applied.2 At the |
detention hearing and in its brief, the government proffered that, during

April 2016, a. significant shipment of over 500° grams of

methamphetamine was intercepted by authorities on its way from the
United States and Mexico border region to its ultimate destination in
Northeastern Pennsylvania. (Doc. 89, at 2). Federal agents arranged for |

the vehicle that had been. carrying the seized methamphetamine to

continue to Northeastern Pennsylvania and to the subject who was to

receive the illegal shipment. (Jd.). This was accomplished through a

series of recorded telephone calls between an. undercover officer and —

4 Pazmino, who was the individual coordinating receipt of the drugs in”
Pennsylvania. (Id.). On the day of the intended drug delivery, Pazmino-

- and another man arrived at a hotel parking lot in Hazleton, where the

 

2 The rebuttable presumption in 18 U.S.C. § 3142(e)(3) . reflects a
Congressional finding that drug trafficking is a danger to the community
and drug traffickers pose special flight risks.

3

 

 
Case 3:16-cr-00114-RDM Document 91 Filed 06/11/20 Page 4o0f15_ :

drugs were scheduled to be delivered. dd. at 3). As agreed upon during
the phone calls between Pazmino and the undercover officer, Pazmino |
went to the vehicle to remove the drugs from 2 cooler in the vehicle's .
“backseat. Ud. ). As he attempted to enter the car, the officers revealed
their presence and arrested him. Ud. ). At the time of his arrest, Pazmino
was in possession of $2,000 in cash. (d.).

After considering the factors set forth in 18 U.S.C. § 3142(g) and
the information presented at the detention hearing, we concluded that
Pazmino be detained pending trial because the government proved by
clear and convincing evidence that no condition or combination of |
conditions of release will reasonably assure the safety of any other person
in the community and that it proved by a preponderance of the evidence
that no condition or combination of conditions of release will reasonably
assure the defendant’s appearance as. required, We also found that :
Pazmino did not produce the quantum of evidence necesbary to overcome
the presumption. In addition to the findings made on the record at the
hearing, the reasons for detention included the following: his prior ,
criminal . history; the weight of the evidence; the nature and |

circumstances: of the charged offense; when arrested, Pazmino.

 

 
 

Case 3:16-cr-00114-RDM Document 91 Filed 06/11/20. Page 5 of 15 _

~ acknowledged that he was also involved in the delivery of marijuana; and
- that drug trafficking is an inherent danger to the community. (Doc. 21).
We also found significant the recommendation of detention by the United
States Probation Office.

Despite the title “of “his titotion: Pazmino does not seek
reconsideration of our order of detention, but rather he seeks temporary
release under 18 U.S.C. § 3142(i) due to the risks associated with being
confined in close quarters with a large group during the COVID-19 global
pandemic. Pazmino self-reports a history of bronchitis, pneumonia, and
~ hypertension, but he does not indicate that he continues to treat with a
physician or suffer residual effects from these conditions that would place
him at heightened risk if he should contract COVID-19. He is 35 years
old and reports no other health condition that would make him more
vulnerable to the health risks posed by COVID-19, |

If released, Pazmino proffered that he could live in Hazleton with
his uncle and cousin, but no other information is provided regarding his
-uncle and cousin. He also proffered that his family would be willing to
obtain housing in an apartment for him in the Scranton/Wilkes-Barre

area. Finally, he proffered that he could live with his retired father in _

 
 

Case 3:16-cr-00114-RDM Document 91 Filed 06/11/20 Page 6 of 15

Ocala, Florida. His father is a pastor at his church and apparently is
willing to serve as Pazmino’s third-party custodian. No other information
| is provided about Pazmino’s father. For the reasons discussed herein, we
will deny Pazmino’s motion.
I. Discussion
a. COVID-19 Global Pandemic

We are mindful of the unprecedented magnitude of the COVID-19
pandemic and the extremely serious health risks it presents.® “COVID.
19 is the infectious disease caused by the novel coronavirus.” United ©
States v. Roeder, __. Fed. App’x ___, 2020 WL 1545872, at ey (3d. Cir.
| Apr. 1, 2020) (per curiam). We are also cognizant that the President of
the United States and the Governor of Pennsylvania declared national .
and statewide states of emergency, respectively. In connection with that,
the Governor of Pennsylvania issued a statewide stay-at-hoiné order on
April 1, 2020, with counties only recently beginning to transition to less
restrictive mitigation policies. As of this date, Lackawanna County,

where the defendant is detained at LCP, recently progressed to the.

 

3 World Health Org., WHO Characterizes COVID-19 as a Pandemic (Mar. |
11, 2020), https://(www.who. int/emergencies/diseases/novel- coronavirus- |
2019/events- -as-they- happen.
 

Case 3:16-cr-00114-RDM Document 91 Filed 06/11/20 Page 7 of 15

“yellow phase” of reopening. We further note that the Governor closed all
schools for the remainder of the 2019-2020 academic school year. We also
recognize that public health officials have strenuously encouraged the
public to practice: “social distancing,” to hand-wash and/or sanitize
frequently, and to avoid close contact with others—all of which presents
challenges in detention facilities. See Roeder, 2020 WL 1545872, at *2;.
United States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *2.(D.
Md. Mar. 17, 2020). |
b. Conditions of LCP

Pazmino argues only that LCP is reviewing cases for early release
and. that on April 2, 2.020, an LCP staff ‘member tested positive for
COVID-19. (Doc. 88, at:8). He makes no other allegations that LCP has
failed to protect its inmate population or staff from the novel coronavirus.

In its brief in opposition and at the hearing, the government
concedes the recent disclosure that a guard at LCP tested positive for thi
COVID-19 virus, which resulted in. inmates being placed in lockdown,
permitted only to leave their cells for showers, phone callls, attorney visits ©

(through glass windows), and video teleconferencing for court

proceedings. The government proffers. in its brief that LCP ‘has

 

 
Case 3:16-cr-00114-RDM Document 91 Filed 06/11/20 Page 8 of 15

experienced no other staff member or inmate exhibiting flu-like
symptoms. As of the filing of its brief on May 18, 2020, the government :
proffered that, as of that date, no other inmate or corrections officer at
LCP had tested positive for the coronavirus. (Doc. 80, at 8). We further
take judicial notice of recent policies and procedures adopted by LCP to
prevent or limit the spread of COVID-19 within the prison. See Shakur
v. Costello, 230. Fed. App’x 199, 201 (8d Cir. 2007) (per curiam) (taking
judicial notice of county prison procedures). Under these new policies and
| procedures, LCP. has suspended contact visits, regular visitation, and
visitation from volunteers, including religious leaders. It has
implemented aggressive sanitation programs and. suspended all
programs that utilize “outside” employees. It has prohibited individuals
other than prison and medical staff to proceed any further than the
reception area. It has limited attorney visits with inmates to meetings
through a glass partition in a lawyer visitation room unless written >
permission ‘is granted by the warden or the deputy warden. It has
cancelled all conferences and out-of-county training. It has provided for |

weekly contact with officials from the state department of corrections. It

has posted educational flyers in the blocks and in the reception area. It

 

 
Case 3:16-cr-00114-RDM Document 91 Filed 06/11/20. Page 9 of 15

has also implemented body temperature ‘sereéning checks for all .
| ‘Ghiployeos and lawyers aa they enter the facility. United States v.
Mendoza, No. 5:20-mj-00011, 2020 WL 1663361, at *3 & n.4 (M.D. Pa,
Apr. 3, 2020).
—  e 18 U.S.C. § 3142(i)—Temporary Release
“Pazmino seeks release under 18 U.S.C. § 3142(;) which allows a
judicial officer, by subsequent order, to permit the temporary release of a
person to the extent that the judicial officer determines such release to
be necessary for preparation of the person’s defense or another
compelling réagon. He cites the same reasons above in support of his
position that the global pandemic constitutes “another compelling
| reason’ to justify his release.
i Section 3142(i) constitutes a limited 7 safety valve provision,
enabling courts to re-examine detention decisions “to the extent that the
judicial officer determines such release to be necessary for preparation of
Oo the person’s defense or for another compelling reason.” 18 U.S.C. .
§ 3142(i). The defendant bears the burden of establishing circumstances

warranting temporary release under § 3142(i). See United States v.

 

Buswell, No. 11-CR-198-01, 2013 WL 210899, at *5 (W.D: La. Jan. 18,

 

 
Case 3:16-cr-00114-RDM Document 91. Filed 06/11/20 Page 10 of 15

2013) (collecting cases). The Court must carefully and impartially apply.
the proper legal standards that govern an individual’s particular request
for relief. Roeder, 2020 WL 1545872, at *3.

Until recent events spawned by the COVID-19 global pandemic,
defendants secking release under § 3142(1) generally did so because it
was necessary to prepare the person’s defense. Those courts finding
“another compelling reason,” however, typically granted release
“sparingly to permit a defendant's release where, for example, he-is
suffering from a terminal illness or serious injuries.” United States v. Lee,
No. 19-CR-298 (KBJ), 2020 WL 1541049, at *3 (D.D.C. Mar. 30, 2020)
(quoting United States v, Hamilton, No. 19-CR-54-01, 2020 WL 1323036,

at *2 (E.D.N.Y. Mar. 20, 2020)); see also United States v. Scarpa, 815 F.

Supp. 88 (E.D.N.Y. 1993) (permitting release of defendant suffering from

terminal AIDS, .which could no longer be managed by ‘correctional

authorities); United States v. Cordero Caraballo, 185 F. Supp. 2d 1438

(D.P.R. 2002) (permitting release where defendant sustained “serious”

and “grotesque” gunshot wounds, suffered a heart attack, underwent an -

emergency tracheotomy, was partially paralyzed, could not use his

hands, and had open and infected wounds about his body, and where the _

 

 
 

Case 3:16-cr-00114-RDM Document 91 Filed 06/11/20 Page 11 of 15

United States Marshals Service refused to take custody of him until his
wounds closed).
A defendant is not entitled to temporary release under § 3142(i) ©
based solely on. generalized COVID-19 fears. and speculation. United
States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan.,
Mar. 25, 2020). We must make an individualized determination as to
whether COVID-19 concerns are compelling in a particular case to justify
temporary release under § 3142(i). Id. A decision on a motion seeking .
release under § 3142(i) entails an informed judgment assessing both
individual health concerns and | broader public safety interests. In .
reaching these judgments the court must:
[E]valuate at least the following factors: (1) the
original grounds for the defendant’s pretrial
detention, (2) the specificity of the defendant’s
stated COVID-19 concerns, (3) the extent to which ~
the proposed release plan is tailored to mitigate or
‘exacerbate other COVID-19 risks to the defendant,
and (4) the likelihood that the defendant's
‘proposed release would increase COVID-19 risks
to others. The court will not necessarily weigh
these factors equally, but will consider them as a
whole to help guide the court’s determination as to

whether a “compelling reason” exists such that
temporary release is “necessary.”

Td. at *3.

11

 
Case 3:16-cr-00114-RDM Document 91 Filed 06/11/20 Page 12 of 15-

Pazmino’s motion is found wanting for several reasons. Other than
a single guard who appears to have had no contact with the movant, there
have been no confirmed cases of COVID-19 in LCP. Moreover, LCP has
~ implemented new policies and procedures to protect its population as
referenced above. There is no evidence that such measures are, or have
been, inadequate. Our court has temporarily continued all live, in-court
proceedings through June 30, 2020, which should ameliorate a criminal
defendant’s concerns about assisting his or her attorney in the |
preparation of a defense. Further, we are confident that LCP will respect
the privileged nature of the communications between attorneys and their
inmate-clients, as nothing to the contrary has been alleged or otherwise
brought to our attention,

In the absence of ‘any evidence of a medically diagnosed health
condition that would increase the risk to Pazmino posed by COVID-19,
or any evidence that LCP is not providing—or is unable to provide—
appropriate medical care, we are not persuaded that the defendant
should be released. See United States v. Raia, 954 F.3d 594, 597 (3d Cir.
2020) (recognizing that “the mere existence of COVID-19 in society and

the possibility that it may spread to a particular prison alone cannot

 

 
Case 3:16-cr-00114-RDM Document 91 Filed 06/11/20 Page 13 of 15 _

independently justify | compassionate release, especially considering
BOP’s statutory role, and its extensive and professional efforts to curtail
the virus’s spread”). Accordingly, we are not persuaded to reconsider our |
order of detention.
While the court remains sympathetic to .Pazmino’s concerns
regarding the possibility of health complications caused by the COVID-
19 virus, “Is]uch speculation does not constitute a ‘compelling reason’ for
temporary release.” United States v. Loveings, No. 20-51, 2020 WL
1501859, at *3 -(W.D. Pa. Mar. 30, 2020); ‘see also United States v.
Pritchett, No. CR 19-280, 2020 WL 1640280, at *3 (W.D. Pa. Apr. 2, 2020)
(despite being sympathetic to defendant’s medical conditions, including
a diagnosis of asthma, speculation concerning possible future conditions
in jail does not constitute a “compelling reason” for temporary release.):
_ United States v. Jones, No. 2:19-CR-00249-DWA, 2020 WL 1511221, at
*3 (W.D. Pa. Mar. 29, 2020) (holding that, while the defendant suffered
from hypertension, sleep apnea, and :asthma, and it is true that
individuals with respiratory issues are at higher risk for COVID-19, his
present health conditions were not sufficient to establish a compelling

reason for release in light of the danger to the community posed by his

13

 

 
Case 3:16-cr-00114-RDM Document 91 Filed 06/11/20 Page 14 of 15

release and the efforts undertaken at the jail to combat the spread of the
virus) (citing United States v. Davis, No. 19-1604, 2020 U.S. App. LEXIS
9987 (3d Cir. Mar. 20, 2020)).

The mere presence of the virus, even in 1 the detention setting, does
not automatically t translate to the release of a person accused. United
| States v. Williams, No. PWG- 19- 8, 2020 WL 1643662, at *2 (D. Md. Apr.
2, 2020) (denying defendant’ s motion even where at least five inmates

_ had tested positive for COVID-19 and. defendant suffered from allergies .
- | and asthma); United States v. Bilbrough, No. TDC-20-0033, 2020 WL
1694362 (D. Ma. Apr. 7, 2020) (affirming magistrate judge’s denial of
motion by defendant who suffered from diabetes); United States. v.
‘Williams, No. PWG-13-544, 2020 WL 1434130 (D. Md. Mar. 24, 2020)
(denying a 67-year-old defendant’s motion): United States v. Penaloza,
No. TDC 19-238, 2020 WL 1555064 . Md. Apr. 1, 2020) (denying motion
of | defendant who suffered from a heart murmur); United States v. |
Jefferson, No. CCB-19-487, 2020 WL 1332011 (D. Md. Mar. 23, 2020)
(denying motion of asthmatic defendant). Thus, we are left to speculate
whether Pazmino’s continued incarceration would likely increase his risk

of harm. However, mindful of the rapidly evolving conditions in prisons

14

 
Case 3:16-cr-00114-RDM Document 91 Filed 06/11/20 Page 15 of 15

 

throughout the nation as well as the COVID-19 pandemic, we will
_ entertain a renewed request for release if at some point in the future it |
becomes clear that there are compelling reasons to justify the defendant's
release. United States U. Sanchez, No. 1:19-cr-00152, 2020 WL 1814159
*7 (M.D. Pa. Apr. 9, 2020) (citing United States U. Lee, No 19-CR-298.
(KBB), 2020 WL 1541049, at *7 (D.D.C. Mar. 30, 2020).
IIL. Conclusion oS
For the reasons set forth above, Pazmino has failed to establish |
| compelling reasons for temporary release under 18 U.S.C. § 3142(i).
Therefore, his motion (Doc. 86) is denied.

An appropriate order follows.

  
     

U.S. Magistrat® Judge -

Dated: June 11, 2020

15

 
